PER CURIAM.
We affirm appellants’ juvenile adjudications for the offense of simple battery. Any eiTor in allowing Officer Warren’s hearsay testimony regarding whether the call to police concerning the battery came before a call from the same locale concerning a shooting, is harmless beyond a reasonable doubt. State v. DiGuilio, 491 So.2d 1129 (Fla.1986). (There is no suggestion that an alleged shooting had anything to do with the offense for which D.S. and J.V. were adjudicated.)
We further affirm the trial court’s imposition of a condition of community control that appellant D.S. “not associate with gang members.” However, we clarify this provision to the effect that, just as any violation of probation must include the element of intent, there would have to be a showing that D.S. knew the individuals were gang mem*893bers before he could be found guilty of knowingly violating such a provision.
AFFIRMED.
STONE, POLEN and KLEIN, JJ., concur.